STONE, J.
The record shows that the two several charges, given by the court below, are sufficiently excepted to,, to present each of them for our decision.—Sackett v. McCord, 23 Ala. 851.
2. One dealing with an agent is bound, at his peril, to inform himself of the extent of the agent’s authority to bind his principal. Authority to sell, and to canvass for the sale of sewing-machines, does not, per se, confer the power to purchase or hire a horse or mule, to aid the agent’s locomotion, and thus fasten a liability on the principal for the purchase price or hire. This depends on the terms of the contract, by which the agent was employed. The law does not presume the agent, in such service, is clothed with authority to bind his principal by such contract. — 1 Brick. Dig. 55, §§ 35, 36; McCreery v. Slaughter, at the present term.
3. Nor does the doctrine of ratification, by receiving the products or profits of the agency, apply to such a case as this, if the agent was without authority to' bind his principal in the matter of procuring the mule. If the contract was, that the agent should furnish his own horse or mule, then no implication arises against the company, from the act of receiving the profits or proceeds of the agent’s services. Even if the rule did apply, then ratification by the principal could not be presumed, without knowledge of the source, and circumstances under which the money was earned and realized.—McGowen v. Garrard, 2 Stew. 479; Alderson v. Harris, 12 Ala. 580; 1 Brickell’s Dig. 59, § 98; Powell v. Henry, 27 Ala. 612.
The Circuit Court erred in each of the charges given. The judgment is reversed, and the cause remanded.